Citation Nr: 0922020	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability of the 
right lower extremity.

3.  Entitlement to service connection for a disability of the 
left lower extremity.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a right hand 
disability.

7.  Entitlement to service connection for a left hand 
disability.

8.  Entitlement to service connection for residuals of a head 
injury.

9.  Entitlement to service connection for a low back 
disability.

10.  .  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1944 to February 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the RO, which 
denied the Veteran's claims.  The Veteran filed a timely 
appeal of these determinations to the Board.

The issues of entitlement to service connection for 
hypertension, a low back disability, right and left lower 
extremity disabilities, and entitlement to individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

The medical evidence contained in the Veteran's claims file 
does not indicate that the Veteran currently has disabilities 
of the right and left shoulders, right and left hands, or 
residuals of a head injury that can be causally linked to an 
event or incident of his military service.  


CONCLUSION OF LAW

The Veteran does not have disabilities of the right and left 
shoulders, right and left hands, or residuals of a head 
injury that were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in May and June 2007, the RO provided the 
Veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to the claims, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
generally invited to send information or evidence to VA that 
may support the claims, was advised of the basic law and 
regulations governing the claims, the basis for the decisions 
regarding the claims, and the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
Veteran's behalf.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of some of the Veteran's service 
records, extensive post-service medical and treatment 
records, and statements submitted by the Veteran and his 
representative in support of the claims.  

In this regard, the Board notes that many of the Veteran's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC), likely because of 
the 1973 fire at that facility.  The RO was able to locate 
some of these records, some of them with burn marks, and was 
also able to obtain hospital admission cards from the Surgeon 
General's Office with respect to the Veteran.  But as all of 
the Veteran's service records could not be recovered, the 
Board recognizes its heightened duty to explain its findings 
and conclusions and to consider benefit of the doubt and 
corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, as noted above, the Board notes that all of the 
Veteran's service medical records could not be obtained from 
the National Personnel Records Center (NPRC) apparently 
because of the 1973 fire at that facility.  In such a case, 
the Board recognizes its heightened duty to explain its 
findings and conclusions and to consider benefit of the doubt 
and corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

In this case, the medical evidence consists primarily of the 
Veteran's post-service medical treatment records.  These 
records are rather extensive and contain diagnoses relating 
to chronic obstructive pulmonary disease, hypertension, mild 
renal insufficiency, spinal stenosis, and sciatica, among 
other conditions.  There are no records, however, contained 
in the veteran's claims file related to any shoulder or hand 
disability, and there is no indication of any head condition 
or residuals of a head injury in service.  

Based on the foregoing, the Board finds that the Veteran is 
not shown to have a current diagnosis of a right and left 
shoulder disability, a right and left hand disability, or 
residuals of a head injury.  And without a current diagnosis, 
a claim of service connection for such condition cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, the Board notes that "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1 
(2005).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

Here, the Board notes that the Veteran had not been afforded 
a VA examination in order to address whether he has shoulder, 
hand and head disabilities that are related to his service.  
Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent, and the Veteran is required to 
show some causal connection between his disability and his 
military service.  Wells v. Principi, 326 F.3d 1381, 1338 
(Fed. Cir. 2003).  A disability alone is not enough.  Id.  

In this case, the record does not contain diagnoses related 
to the Veteran's claimed disabilities, and there is no 
medical evidence indicating that the Veteran's conditions are 
related to active duty service or a service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2002); see also Wells 
v. Principi, 326 F.3d 1381 (2003); Charles v. Principi, 16 
Vet. App. 375 (2002).  The Board therefore concludes that a 
VA examination of the Veteran is not necessary in this case.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has conditions as 
the result of his military service.  The Veteran, however, is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

On these facts, the preponderance of the evidence is against 
these claims.  Therefore, the benefit of the doubt doctrine 
is not for application in this case, and the claims of 
entitlement to service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

1.  Service connection for a right shoulder disability is 
denied.

2.  Service connection for a left shoulder disability is 
denied.

3.  Service connection for a right hand disability is denied.

4.  Service connection for a left hand disability is denied.

5.  Service connection for residuals of a head injury is 
denied.


REMAND

After a careful review of the Veteran's claims file, the 
Board finds that the Veteran's claims of entitlement to 
service connection for hypertension, a low back disability, 
right and left lower extremity disabilities, and TDIU, must 
be remanded for additional development.

First, with respect to the Veteran's hypertension claim, the 
Board notes that the Veteran has been diagnosed with 
hypertension.  In addition, the Veteran's service records 
indicate that the Veteran had blood pressure readings of 
140/70 upon service entrance in April 1944.  In February 
1946, at service separation, the Veteran's blood pressure 
readings were indicated to be 134/86.  This indicates that 
the Veteran's blood pressure may have increased in service.  
The Veteran contends that his hypertension had its initial 
onset in service.

The Veteran also testified that he was in a jeep accident in 
Germany in 1945.  The Veteran indicated that the jeep he was 
riding in hit a landmine and flipped over, killing the driver 
and injuring him.  The Veteran reported that he was 
hospitalized for his injuries.  As a result, the Veteran 
states that he has longstanding back pain and leg 
disabilities.  In this regard, the Board notes that the 
Veteran has been diagnosed with low back pain and severe 
spinal stenosis, especially at L3-4, L4-5, and L2-3.  The 
Veteran has also been diagnosed with sciatica.  

Based on the foregoing, the Board concludes that this matter 
should be remanded.  The Veteran should be afforded a VA 
examination in order to determine whether the Veteran has 
hypertension, and back and leg disabilities that had their 
onset in or are related to the Veteran's military service.  
Pursuant to the VCAA, such examinations are necessary to 
adjudicate these claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, with respect to the Veteran's TDIU claim, the Board 
finds that the resolution of the Veteran's outstanding 
service connection claims may impact this claim.  Under these 
circumstances, a decision by the Board on the Veteran's TDIU 
claim would be premature.  See e.g., Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, not already associate with the 
claims file, that have treated him since 
service for his claimed disabilities.  
This should include records of the 
Veteran's treatment at the Augusta VA 
Medical Center dated since December 2008.  
The Veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claim.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

2.  The Veteran should be afforded a VA 
examination in order to determine whether 
the Veteran currently has hypertension, 
and back and leg disabilities that are 
related to his military service.  The 
examiner should review the Veteran's 
entire claims file, and all necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
Veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
hypertension, a low back disability, and 
right and left leg disabilities found to 
be present.  If the examiner diagnoses 
the Veteran as having hypertension , a 
low back disability, and right and left 
leg disabilities, the examiner is asked 
to comment on whether the Veteran's 
disabilities had their onset in service 
or within one year of service.  The 
examiner is also asked to comment on 
whether any lower extremity disability is 
secondary to a diagnosed low back 
disability.  In this regard, the examiner 
is requested to comment on the blood 
pressure readings in the Veteran's 
service treatment records, as well as the 
Veteran's testimony that he was injured 
in a jeep accident in service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
Veteran's claims in light of all the 
evidence of record.  If applicable, the 
RO should apply the provisions of 
38 U.S.C.A. § 1154(b).  If any 
determination remains adverse to the 
Veteran, he should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


